Citation Nr: 1757691	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  11-24 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due solely to service-connected posttraumatic stress disorder (PTSD), prior to January 20, 2017.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge (VLJ) in July 2013.  A transcript is of record.  In November 2013 and July 2016, the Board remanded this issue for further development.  

In January 2017, the RO granted the Veteran a TDIU based solely upon his PTSD, effective from January 20, 2017.  Thus, the issue has been recharacterized, as listed on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  While the Board sincerely regrets the delay, the Veteran's claim is again remanded for further development in accordance with VA's duty to assist.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claim is afforded every consideration.

In accordance with the July 2016 Board remand, the Veteran underwent a VA examination for his TDIU claim on January 20, 2017.  It was on the basis of this report that the RO awarded him a TDIU based solely upon his service-connected PTSD, effective the date of that examination.  However, since the Veteran's claim has been pending since 2011, the Board finds that a retrospective medical opinion is required, as set forth below.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the January 2017 VA examiner.  The examiner should provide a description of the severity of the Veteran's PTSD, as well as its impact on his employability, for the time period from March 2011 to January 2017.  If it is the examiner's opinion that the Veteran's service-connected PTSD did not render him unemployable from March 2011 to January 2017, the examiner must suggest the type or types of employment in which the Veteran would have been capable of engaging with his service-connected PTSD, given his skill set and educational background.  A complete rationale for all opinions expressed must be set forth in the report.

2.  After completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal, including the matter of whether at any time during the appellate period from March 2011 to January 2017 consideration of a TDIU due to solely PTSD on an extraschedular basis with referral of the claim to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service may be appropriate.  See 38 C.F.R. § 4.16(b).  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




